Citation Nr: 0208643	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  00-19 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an disability rating in excess of 50 percent 
for dermatofibrosarcoma protuberans.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Chicago, 
Illinois Regional Office (RO) that granted service connection 
for dermatofibrosarcoma protuberans and assigned a 10 percent 
evaluation, effective February 22, 1999.  Thereafter, by 
rating action dated in August 2000, the RO assigned a 100 
percent evaluation effective February 22, 1999 and a 50 
percent rating effective November 1, 1999.  

The veteran subsequently moved to Kentucky, and his VA claims 
folder has been transferred to the Louisville, Kentucky RO.

In March 2002, the veteran testified at a videoconference 
hearing which was chaired by the undersigned Board member.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder. 


FINDINGS OF FACT

1.  The veteran's dermatofibrosarcoma protuberans is 
manifested by a exceptionally repugnant scar.  No recurrence 
of the sarcoma itself has been recently reported.

2.  The veteran's dermatofibrosarcoma protuberans has not 
resulted in marked interference with employment or frequent 
hospitalization.



CONCLUSIONS OF LAW

1.  An evaluation in excess of 50 percent for 
dermatofibrosarcoma protuberans is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.73, Diagnostic 
Code 5329, 4.118, Diagnostic Codes 7819-7806 (2001).

2.  The criteria for an increased disability rating for 
service-connected dermatofibrosarcoma protuberans on an 
extraschedular basis have not been met. 38 C.F.R. 3.321(b)(1) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for 
service-connected dermatofibrosarcoma protuberans, which is 
currently evaluated as 50 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7819-7806 (2001).  

"Dermatofibrosarcoma is a fibrosarcoma (tumor derived from 
fibroblasts that produce collagen) of the skin.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 452, 629, 1485 (27th ed. 1988) 
. . . ."  McCay v. Brown, 9 Vet. App. 183, 184 (1996)."  
Dermatofibrosarcoma protuberans is a form of soft tissue 
sarcoma.  See 38 C.F.R. § 3.309(e) (2001). 

Initial matter - the VCAA

Recently enacted legislation has expanded the duty of VA to 
notify the veteran and the representative of the information 
and evidence necessary to substantiate a claim, and has 
enhanced VA's duty to assist a veteran in developing the 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)].  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

After having reviewed the record on appeal, the Board 
concludes that VA has met its duty to notify and assist in 
the veteran's case.  Rating decisions apprised the veteran of 
the reasons and bases for the VA decision.  A statement of 
the case, and supplemental statements of the case, apprised 
the veteran of the law applicable in adjudicating the appeal.  
The correspondence reflects that the veteran's representative 
received a copy.  The Board finds that the correspondence 
clearly satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim.  
Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  There 
are of record reports of several VA compensation and pension 
and examinations in May 1999 and June 2000.  The veteran has 
not indicated that there is any additional evidence pertinent 
to the issue on appeal that could be obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument, including at a 
personal hearing before the undersigned in March 2002.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible.  The 
Board will accordingly move on to a decision on the merits of 
the veteran's claim.


Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

The veteran's service medical records disclose that he 
complained of a bump on the middle of his back for the 
previous eight months.  Following an examination, the 
assessment was lipoma. 

Private medical records show that a granuloma of the back was 
excised in January 1992.  A pathology report showed a 
dermatofibroma.

The veteran was admitted to a private hospital in February 
1999.  It was reported that he underwent wide excision of a 
tumor of the back in July 1998.  It was indicated that he had 
two different lesions.  During the hospitalization, a wide 
excision and re-excision of the margins was performed.  Skin 
grafting was also done.  The pathology report shows recurrent 
dermatofibrosarcoma protuberans.  A deep resection margin was 
focally involved by tumor.  In April 1999, it was noted that 
a part of the graft had not taken and that there was 
hypogranulation tissue.  An examination revealed a large area 
about 10 x 18 cm that was grafted with wide excision with 
indentation and some deformity.  The upper 3/4 of the graft was 
well taken and the lower half had hypogranulation tissue.  He 
underwent debridement and application of Apligraft.  

Private medical records reveal that the veteran underwent a 
wider and deeper excision of the previously excised 
dermatofibrosarcoma with skin graft in April 1999.

On VA examination of the skin in May 1999, it was noted that 
there was a 15 cm x 6 cm irregularly shaped depressed scar on 
the middle upper back, with a central area containing moist 
granulation tissue from a recent skin grafting.  A 
significant portion of the scar was quite depressed.  The 
diagnosis was dermatofibrosarcoma protuberans.

The veteran was also afforded a VA examination of the spine 
in May 1999.  It was reported that the site of surgery on the 
back was still covered with bandages.  There was an area of 
incision and grafting that was about five inches in length 
and three inches in width.    

In July 1999, a private physician reported that the veteran 
had been under his care from July 10, 1998 to August 3, 1998 
and from February 12, 1999 to June 3, 1999 and that he was 
unable to work at those times.  

A time and pay inquiry lists the hours the veteran worked 
from January to June 1999.  He apparently worked a total of 
eleven hours from January 15, 1999 through May 28, 1999.

VA outpatient treatment records show that in March 2000 it 
was reported that the lumbothoracic area of the veteran's 
back was consistent with a large excision of tissue with 
grafting.  The edges were sunken, consistent with some muscle 
excision.  The graft was fairly mobile.  It was tender to 
palpation with mild knotting noted at the inferolateral 
border of the surgical site.  The assessment was latent soft 
tissue imbalances likely due to prior surgeries.  

A private medical record dated in May 2000 shows that the 
veteran reported that he felt that his tumor was regrowing.  
A large scar was noted.  

A VA examination of the skin was conducted in June 2000.  On 
examination, the veteran had a very large scar on his back.  
It was 15.5 cm x 7 cm in the area of the thoracic muscles and 
over the lower thoracic spine area. There was a pea-sized 
bump in the lower portion of the scar that the veteran stated 
was a recurrence of the tumor.  There was some tenderness of 
the scar to palpation.  He had a 2 cm depression in the upper 
portion of the scar and a 0.5 cm depression in the lower 
portion.  There was no ulceration, exfoliation or crusting of 
the skin.  There was no associated systemic manifestation.  
The diagnosis was dermatofibrosarcoma protuberans.

On VA examination of the scar in June 2000, it was noted that 
there was some adhesion to the scar.  The texture of the scar 
was slightly wrinkled.  There was no inflammation, edema or 
keloid formation.  There was increased pigmentation and the 
scar was characterized as disfiguring.  

A VA examination of the muscles in June 2000 revealed a large 
muscle defect in the back.  The diagnosis was status post 
excision of dermatofibrosarcoma protuberans.  The examiner 
stated that there was a possible recurrence of the cancer.

VA outpatient treatment records reveal that the veteran was 
seen in September 2000.  It was reported that a biopsy of a 
nodule of the veteran's back in July 2000 showed dermal 
spindle cell proliferation consistent with a dermal scar.  
The veteran described an occasional burning sensation within 
the excision site.  An examination showed a large surgical 
wound in the lower thoracic to the upper lumbar back, at the 
midline, extending on the right.  The margin was smooth, and 
the incision was well-healed.  No nodularity or suspicious 
lesions were noted within the surgical wound.  The examiner 
commented that since the veteran had recently had a negative 
biopsy, he believed he was without disease and as he had had 
no additional symptoms within the previous two years.  

In February 2001, it was noted that mild bilateral taut 
banding was appreciated in the parathoracic muscles in the 
areas of the veteran's complaints.  There was a tissue 
deficit consistent with the veteran's history.  The 
scar/graft tissue was intact and mobile, except for a single 
taut band that the veteran did not identify as a problem 
area.


Relevant Law and Regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Specific schedular criteria

The RO has rated the veteran's condition under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7819-7806.  38 C.F.R. § 4.27 (2001) 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned. The additional code is shown after a 
hyphen.  

Benign new growths of the skin will be rated as eczema.  
38 C.F.R. § 4.118, Diagnostic Code 7819.  A 50 percent 
evaluation may be assigned for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

38 C.F.R. § 4.73, Diagnostic Code 5329 (2001) provides a 100 
percent disability rating for soft tissue sarcoma (of muscle, 
fat, or fibrous connective tissue).  The Note under this code 
indicates that a 100 percent rating shall continue beyond the 
cessation of any surgery, radiation treatment, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.    Any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of 38 C.F.R. § 3.105(e) (2001).  If there has been no local 
recurrence or metastasis, rate on residual impairment of 
function.  

Scars may be rated on limitation on function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's service-connected dermatofibrosarcoma 
protuberans is rated as being 100 percent disabling from 
February 26, 1999, the date of the veteran's claim of 
entitlement to service connection, and 50 percent disabling 
from November 1, 1999.  According to an August 2000 RO 
hearing officer decision, the November 1, 1999 date 
represented six months after the April 1999 excision.

Diagnostic Code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As noted by the Board above, dermatofibrosarcoma protuberans 
is a form of soft tissue sarcoma.  See 38 C.F.R. § 3.309(e) 
(2001).  The RO has rated the veteran's dermatofibrosarcoma 
as 50 percent disabling under Diagnostic Codes 7819 and 7806 
from November 1, 1999 forward, based on exceptional 
repugnance.  Although not stated by the RO as such, the 
rating of 100 percent from February 26, 1999 to November 1, 
1999 is more consistent with Diagnostic Code 5329, soft 
tissue sarcoma, which calls for a 100 percent rating for a 
period of six months after surgery.  

The Board has carefully reviewed the record in an effort to 
determine whether the veteran may be rated more appropriately 
under a different diagnostic code.  A recent biopsy has 
indicated that there has not been a recurrence of 
dermatofibrosarcoma protuberans, and there is no evidence of 
surgery or other treatment after April 1999.  [As indicated 
in the factual background section above, the July 2000 
excision was of a dermal scar, not soft tissue sarcoma.]  The 
veteran currently takes no medication and receives no 
treatment except for follow-up visits.  See the March 2002 
hearing transcript, page 3.  Thus, although assignment of a 
100 percent rating under Diagnostic Code 5329 was appropriate 
for the six month period after April 1999, after that time 
the veteran's residuals of dermatofibrosarcoma protuberans is 
rated based on residual impairment of function.    

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, scars may be 
rated based on loss of function.  In this case, the veteran 
is already assigned a 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic code 5295 for low back strain.  This 
disability rating in essence encompassed all of the loss of 
function in the veteran's lower back.  To assign a separate 
disability rating under Diagnostic Code 7805 would amount to 
prohibited pyramiding.  See 38 C.F.R. § 4.14  [ the 
evaluation of the same disability under various diagnoses is 
to be avoided].  Moreover, any functional loss identified 
does not nearly approximate the 50 percent level of 
disability the veteran is receiving under Diagnostic Code 
7806 based on exceptional repugnance of the extensive scar on 
the veteran's back.  

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the veteran is most appropriately rated 
under Diagnostic Code 7806.

Schedular rating

It is not disputed that the veteran is currently in receipt 
of the 50 percent maximum schedular evaluation that may be 
assigned pursuant to Diagnostic Code 7806.
Accordingly, there is no basis on which a higher schedular 
evaluation may be assigned.

Extraschedular rating

In August 2000, the RO considered the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b).  This 
matter must be addressed in this decision. Although the Board 
has no authority to grant an extraschedular rating in the 
first instance, it may consider whether the RO's 
determination with respect to that issue was proper. 
See VAOPGCPREC 6-96 (August 16, 1996); see also Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) [the Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required]; see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) [the Board may affirm a RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)].

The RO found that referral for extraschedular consideration 
was not warranted in this case.  The Board agrees that the 
evidence does not show that the veteran's service-connected 
dermatofibrosarcoma protuberans presents such an exceptional 
or unusual disability picture so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board observes that when the veteran was 
seen in a VA outpatient treatment clinic in July 2001, it was 
reported that he was working.  It further appears from time 
records he submitted that he not lost any significant time 
from work since the 1999 surgery.  As noted above, he was 
compensated at the 100 percent level for six months after the 
surgery.  Although the veteran stated that "my current job is 
just too much on my back", he did not indicate that he could 
not do the job [hearing transcript, pages 5, 9-10].  In 
addition, as noted earlier, he has another service-connected 
disability, lumbar strain, which obviously impacts his back.  
There is thus no objective evidence that the veteran's 
service-connected dermatofibrosarcoma protuberans has 
produced marked interference with the veteran's employment.

The Board has no reason to doubt the veteran's sworn 
testimony to the effect that his service-connected 
dermatofibrosarcoma protuberans adversely impacts him on the 
job.  However, loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a), 4.1. Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." 
See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  Thus, the assigned 50 percent 
schedular rating takes into consideration the types of on the 
job problems which have been described by the veteran.

There further is no evidence that the veteran has required 
any recent hospitalization for service-connected 
dermatofibrosarcoma protuberans.  As noted above, recent 
medical treatment is limited to follow-up examinations every 
six months to make sure that the sarcoma has not recurred.  

It is clear from the recent color photograph in the record 
that the scar is extensive and disfiguring.  The scar is 
considered to be "exceptionally repugnant", warranting a 
schedular 50 percent rating. Thus, although the scar is 
"exceptional", in this case the "exceptional" characteristics 
are contemplated in the regular schedular criteria.   
The Board additionally observes in passing that the scar is 
on the veteran's back and not in an exposed area.

The Board is unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.  Accordingly, an extraschedular 
evaluation is not warranted.

Fenderson considerations

In the instant case, the veteran's appeal arises from the 
original assignment of a disability rating.  With regard to 
initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found - a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board has discussed this matter to some extent above.  
The veteran was assigned a 100 percent disability rating from 
the date his initial claim was filed until November 1, 1999, 
a period of six months after surgery.  This is consistent 
with the rating criteria found in Diagnostic Code 5329 for 
soft tissue sarcoma.  Thereafter, the service-connected 
dermatofibrosarcoma was rated at the maximum level, 
50 percent, under Diagnostic Code 7805.  The Board concludes 
that such ratings are consistent with the law and 
regulations, and the veteran has not contended otherwise.


ORDER

An increased disability rating in excess of 50 percent for 
dermatofibrosarcoma protuberans is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

